 



Exhibit 10.2

SEPARATION AND RELEASE AGREEMENT

     THIS SEPARATION AND RELEASE AGREEMENT (“Agreement”) is made this 4th day of
March, 2005, effective as of the close of business March 31, 2005 (“Effective
Date”), by and between Ameritrade Holding Corporation, and its successors and
assigns (collectively, the “Company”) and Michael R. Feigeles, his heirs,
representatives, affiliates, successors and assigns (collectively the
“Executive”).

WITNESSETH:

     WHEREAS, Executive and the Company are parties to an Employment Agreement
dated February 28, 2003, as amended by a certain letter agreement dated
February 28, 2005 (collectively, the “Employment Agreement”) pursuant to which
Executive is employed by the Company; and

     WHEREAS, the Term of Executive’s employment under the Employment Agreement
ends on March 31, 2005 “Termination Date”; and

     WHEREAS, as a condition precedent to Executive receiving certain of the
severance benefits, and subject to Executive’s continued employment through the
Termination Date, the parties have agreed to execute this Agreement.

     NOW, THEREFORE, in consideration of the covenants undertaken in this
Agreement, including the release contained herein, the parties agree as follows:



1.   Severance Payments In full and complete satisfaction of Executive’s claims
under the Employment Agreement, including, but not limited to, salary, vacation,
bonus, stock options, severance, change in control payments, incentive pay, sick
pay, benefits, holiday, out placement services and other compensation of any
kind, and as consideration for the promises contained in this Agreement,
including but not limited to the release set forth in paragraph 6 herein, and
subject to Executive’s compliance with the terms of this Agreement and the
Employment Agreement, the Company agrees to provide Executive with the following
payments:

a. The Company shall pay Executive a sum equal to 10,000.00 Dollars, payable on,
or as soon as practicable after, March 31, 2005; and

b. If the total amount of Non-Competition Payments paid to the Executive as
described in Section 4 below, do not exceed the following MIP computation
(“Computed Amount”), then Executive shall be paid the difference up to, but not
exceeding the Computed Amount. Computed Amount shall be determined as follows:
50% of the MIP award the Executive would have received for FY 05 had he been
employed with the Company on October 31, 2005, reduced by $155,833.34. Such
payment, if due, will be made to Executive on or as soon as

AMERITRADE
CONFIDENTIAL

- 1 -



--------------------------------------------------------------------------------



 



practicable after the date the payments are made to participants in the MIP for
FY05.

Except as provided herein and in Section 4 below, Executive will be entitled to
no other or further compensation, remuneration, payments or benefits of any
kind, including but not limited to MIP, paid time off hours, Company
contributions to its 401(k) profit sharing plan, insurances and other salary
continuation benefits. However, nothing in this Agreement is intended to divest
Executive of any vested rights, if any, in the Company’s 401(k) Profit Sharing
plan.



2.   Assignment of Claims. In consideration of the payments and benefits to
Executive in Section 1 herein, and Executive’s execution of this Agreement, and
as an express condition of this Agreement, Executive hereby represents and
warrants that, up through the date on which this Agreement is executed by the
parties, he has not assigned or transferred, and he will not after such date
assign or transfer, (a) any claims against the Company, (b) any rights that he
may have had to assert compulsory or permissive counterclaims against the
Company, or (c) any rights that he has or may have to aforesaid payments and
benefits.   3.   Return of Property. Executive hereby agrees that, within ten
(10) calendar days after the Effective Date, he shall turn over to the Company
all company equipment and property, including but not limited, to computers,
printers, and related equipment, cell phones, pagers, Company Credit cards, and
keys, as well as originals and copies of notes, correspondence, memoranda,
records, documents, computer disks and files, and all other information or
products, no matter how produced or reproduced, pertaining to the business of
the Company, its subsidiaries, affiliates, officers, and shareholders (“Company
Materials”), it being hereby acknowledged that all of said items are the sole
and exclusive property of the Company. Executive’s signature on this Agreement
shall serve as a representation and warranty that Executive has not retained any
originals or copies of Company Materials.   4.   Non-Compete and
Confidentiality. As an inducement for the Company to enter into this Agreement
and in furtherance of the terms of the Employment Agreement, Executive expressly
agrees that he provides unique and specialized services, skills and expertise to
the Company, and that the Company hired him because of the unique and
specialized services, skills and expertise he is able to provide. Executive
further expressly agrees that he has been given access to Confidential
Information and trade secrets of the Company, its affiliates, and subsidiaries
(collectively “Ameritrade”). Accordingly, Executive acknowledges and reaffirms
his obligations under the terms of Section 5 of the Employment Agreement. In
addition, the Company elects to require the Executive to comply with the terms
of the Non-competition, Non-Solicitation and Non-hire provisions set forth in
Section 4 of the Employment Agreement commencing on the Effective Date and for a
six (6) month period thereafter (“Restricted Period”) and will pay to the
Executive the Non-Competition Payments for the Restricted Period as described
therein.

AMERITRADE
CONFIDENTIAL

- 2 -



--------------------------------------------------------------------------------



 



5.   Remedies for Breach. The parties agree that it will be very difficult to
determine damages caused to the Company should there be a breach by Executive of
the provisions of this Agreement, including, but not limited to, Section 4.
Therefore, in furtherance of the provisions of Section 9 of the Employment
Agreement and any other rights or remedies afforded to the Company and not as a
penalty, the parties agree that if a breach of any of the provisions of this
Agreement or the Employment Agreement occurs (Forfeiture Event), the Company has
the right to require that the Executive will immediately forfeit all payments
and benefits paid or due to be paid to the Executive that result from the
cessation of employment, including, but not limited to, the Non-Competition
Payments (“Forfeited Amount”).

Payment to the Company of any Forfeited Amount will be made by any or all of the
following methods, at the sole discretion of the CEO of the Company to recoup
the Forfeited Amount:



  i.   The Company may subtract any Forfeited Amount from any payment payable to
the Executive by the Company or any related entity after the Forfeiture Event,
and/or



  ii.   The Executive will pay to the Company any Forfeited Amount which is not
repaid to the Company pursuant to paragraph i. above within 30 days of the
Forfeiture Event.

For purposes of clarity, the parties also agree that rights afforded to
Executive under the terms of Section 9 of the Employment Agreement remain in
full force and effect.



6.   Release. Except for claims based upon a breach of this Agreement or the
Option Agreement (see Section 16 below), in consideration of the promises
contained in this Agreement and the payments set forth herein, Executive hereby
releases and forever discharges the Company, its subsidiaries and affiliates,
and its officers, directors, shareholders, representatives, agents,
predecessors, Executives, successors and assigns (hereinafter collectively and
individually the “Company Releasees”) from and concerning any and all
liabilities, rights, claims, demands, debts, dues, sums of money, accounts,
attorney’s fees, complaints, judgments, executions, actions and causes of action
of any nature whatsoever, from the beginning of the world through the Effective
Date, whether known or unknown, contingent or noncontingent, that Executive may
now or in the future have against Company Releasees, including but not limited
to any damages, harms, personal injuries or any rights, claims, complaints or
actions or causes of action which were or could have been asserted by Executive
arising out of or related to his work for the Company or his separation
therefrom, or not being hired by Ameritrade, or any other relationship with
Company Releasees, or under any local, state, or federal human rights, civil
rights, labor, employment, contract, tort or other laws including, but not
limited to, those dealing with employment discrimination, including Title

AMERITRADE
CONFIDENTIAL

- 3 -



--------------------------------------------------------------------------------



 



VII of the Civil Rights Act of 1964, as amended, the Americans with Disabilities
Act, the Executive Retirement Income Security Act of 1974, as amended (“ERISA”)
and the Worker Adjustment and Retraining Notification Act of 1988. This release
is not intended to waive any rights or claims that may arise after the date
Executive signs this Agreement. Executive agrees to hold Company harmless from
any costs or expenses, including without limitation, attorney fees, if sued by
Executive or Executive’s assignee, with respect to any of the claims released in
this section.



7.   Proceedings. Executive represents that he has not sued or commenced any
proceeding, and except for claims based upon a breach of this Agreement, hereby
covenants and agrees not to sue, file any grievances or arbitration or commence
any other proceeding, administrative or judicial, against the Company or the
Company Releasees, in any court of law or equity, or before any administrative
agency, with respect to any matter arising from or relating to Executive’s
employment with the Company, his separation thereof, or otherwise.   8.  
Non-Disparagement/Non-Disclosure. Executive shall not disparage or make
negative, derogatory or defamatory statements about the Company, its business
activities, or any of its directors, officers, Executives, affiliates, agents,
or representatives, or any of them, to the press, any person or business entity.
The Company agrees that it shall not disparage or make negative, derogatory
statements about the Executive. Disparagement shall in no event include
statements of testimony provided pursuant to or in connection with legal
regulatory matters. Executive agrees not to disclose the contents of this
Agreement, unless required by law. This restriction will not apply to disclosure
by Executive to members of immediate family or to legal, tax or financial
advisors; provided that they are advised of this provision and Executive uses
his best efforts to protect against any further disclosure by these persons.  
9.   Adequate Consideration. Executive expressly acknowledges that he has
received adequate consideration in exchange for the release given in this
Agreement, and the other obligations contained herein, and covenants that he
will not in any way seek to challenge this Agreement on the grounds of lack of
consideration.   10.   Governing Law. This Agreement shall be construed in
accordance with the laws of the State of Nebraska, without regard to the
conflict of law provisions of any state or jurisdiction, to the extent not
preempted by ERISA.   11.   Arbitration. Any controversy, claim or dispute
arising out of or relating to this Agreement or breach thereof will be settled
by final, binding and nonappealable arbitration (excluding, however, any
dispute, controversy or claim arising out of Sections 4 or 5 of the Employment
Agreement but only to the extent not specifically made subject to arbitration by
Section 9 of said Employment Agreement) in Jersey City, New Jersey by three
arbitrators. Except as otherwise expressly provided in this Section 11, the
arbitration shall be conducted in

AMERITRADE
CONFIDENTIAL

- 4 -



--------------------------------------------------------------------------------



 



accordance with the rules of the American Arbitration Association (the
“Association”) then in effect. The Company shall appoint one of the arbitrators.
The Executive shall also appoint one of the arbitrators. And, finally, the first
two arbitrators shall appoint the third. If the first two arbitrators cannot
agree on the third arbitrator within 30 days of the appointment of the second
arbitrator, then the Association shall appoint the third. All expenses of such
arbitration, including fees and expenses of counsel, shall be borne by the
Company unless the arbitrators determine that the Executive’s position was
overall frivolous or otherwise taken in bad faith, in which case the arbitrators
may determine that the Executive shall bear his own legal fees. Nothing in this
paragraph shall be construed to limit the Company’s ability to obtain equitable
relief with respect to any matter or controversy arising from an alleged actual
or threatened breach of paragraph 4 of this Agreement without first being
required to arbitrate such matter or controversy.



12.   Counterparts. This Agreement may be signed in multiple counterparts, each
of which shall be deemed to be an original for all purposes.



13.   Acknowledgement. Executive acknowledges that he has carefully read and
fully understands the terms and provisions of this Agreement; that he is legally
competent, and capable of signing this Agreement; that he has been cautioned to
consult with an attorney prior to signing this Agreement; and that sufficient
opportunity had been made available to him to consult with an attorney to
consider the terms of this Agreement and that he has availed himself of that
right. Executive further acknowledges that he has not relied upon any oral
representation or statement by the Company or its representation or statement by
the Company or its representatives, which is not set forth in this Agreement.
Executive shall have the right to revoke this Agreement at any time up to seven
(7) days following his execution of the Agreement. This Agreement shall not be
enforceable or effective until after the seven-day revocation period has
expired.



14.   Cooperation. Executive agrees to cooperate fully with Company in any
matters that may have or may result in a proceeding or legal claim against the
Company, and of which Executive may have knowledge as a result of his
employment. This requires Executive, without limitation to (1) make himself
available upon reasonable request to provide information and assistance to the
Company on such matters without additional compensation, except for
reimbursement of your out-of-pocket costs, and (2) notify the Company promptly
or any requests to him for information related to any pending or potential legal
claim or litigation involving the Company, reviewing any such request with a
designated representative of the Company prior to disclosing any such
information, and permitting the representative of the Company to be present
during any communication of such information. Notwithstanding anything to the
contrary, the Company’s obligation to reimburse Executive for costs will not
apply to any proceeding in which Executive or his interests are, in whole or in
part, as determined by the Company, adverse to those of the Company, or if such
proceeding involves, in whole or in part, Executive’s breach or alleged breach
of his obligations under this Agreement

AMERITRADE
CONFIDENTIAL

- 5 -



--------------------------------------------------------------------------------



 



or the violation of any obligation which Executive owed to the Company during
the course of or in connection with employment by the Company.



15.   Entire Agreement. This Agreement, the Employment Agreement through the
Effective Date and the surviving provisions of the Employment Agreement after
the Effective Date constitute the entire understanding of the parties,
supersedes all prior oral or written agreements, and cannot be modified in nor
any of its conditions waived, except by a writing signed by both parties. No
agreements or representations, oral or otherwise, expressed or implied, with
respect to the subject matter hereof have been made by any party, which are not
set forth expressly in this Agreement. To the extent of any inconsistency
between the terms of this Agreement and the terms of the Employment Agreement,
the terms of this Agreement will control.



16.   Options. The parties agree that the Employment Agreement expired at the
end of its Term and that pursuant to Section 4(d) of the Option Agreement and
subject to the terms of the Option Agreement, the Expiration Date of the options
shall be the two year anniversary of the Executive’s Termination Date, such
Termination Date defined herein as March 31, 2005.

     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
set forth below.

                                          AMERITRADE HOLDING CORPORATION  
 
                           
Date:
  March 4, 2005       By:   /s/ Kurt D. Halvorson            

                                        Name: Kurt D. Halvorson            
Title: EVP & CAO

Acknowledgments and Certifications:

You acknowledge and certify that you:



  (a)   have read and understand all of the terms of this Agreement and do not
rely on any representation or statement, written or oral, not set forth in this
Agreement;     (b)   understand that this Agreement specifically applies to any
rights or claims you may have against Ameritrade or any Released Party under the
federal Age Discrimination in Employment Act of 1967, as amended;     (c)  
understand that this Agreement does not purport to waive rights or claims that
may arise from acts or events occurring after the date that this Agreement is
executed by you;

AMERITRADE
CONFIDENTIAL

- 6 -



--------------------------------------------------------------------------------



 



  (d)   have had a reasonable period of time to consider this Agreement;    
(e)   are signing this Agreement knowingly and voluntarily;     (f)   have been
advised to consult with an attorney before signing this Agreement;     (g)  
have the right to consider the terms of this Agreement for 45 days and if you
take fewer than 45 days to review this Agreement, you hereby waive any and all
rights to the balance of the 45 day review period; and     (h)   have the right
to revoke this Agreement within seven days after signing it (the “Revocation
Period”) and therefore this Agreement shall not become effective or enforceable
until the expiration of the Revocation Period. If you choose to revoke this
Agreement, you must do so by notifying Ameritrade in writing delivered to

     

  Ameritrade

  Attn: Valerie Sherod

  6940 Columbia Gateway Drive

  Columbia, MD 21046

If you revoke this Agreement during this seven-day period, it at once becomes
null and void in its entirety.

THIS IS A LEGALLY ENFORCEABLE DOCUMENT.

                 
Date:
  March 8, 2005       /s/ Michael R. Feigeles    

               

          Michael R. Feigeles    

AMERITRADE
CONFIDENTIAL

- 7 -